Name: Commission Regulation (EC) No 1129/1999 of 28 May 1999 fixing for the 1999/2000 marketing year the production aid for tinned pineapple and the minimum price to be paid to pineapple producers
 Type: Regulation
 Subject Matter: agricultural policy;  prices;  plant product;  economic policy;  agricultural structures and production;  foodstuff
 Date Published: nan

 Avis juridique important|31999R1129Commission Regulation (EC) No 1129/1999 of 28 May 1999 fixing for the 1999/2000 marketing year the production aid for tinned pineapple and the minimum price to be paid to pineapple producers Official Journal L 135 , 29/05/1999 P. 0057 - 0058COMMISSION REGULATION (EC) No 1129/1999of 28 May 1999fixing for the 1999/2000 marketing year the production aid for tinned pineapple and the minimum price to be paid to pineapple producersTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple(1), as last amended by Regulation (EEC) No 1699/85(2), and in particular Article 8 thereof,(1) Whereas, pursuant to Article 4 of Regulation (EEC) No 525/77, the minimum price to be paid to producers is to be determined on the basis of the minimum price applicable during the preceding marketing year, and the trend of production costs in the fruit and vegetable sector;(2) Whereas Article 5 of the said Regulation lays down the criteria for fixing the amount of production aid; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers, the non-member, country price and, if necessary, the pattern of processing costs assessed on a flat-rate basis;(3) Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 marketing year:(a) the minimum price referred to in Article 4 of Regulation (EEC) No 525/77 to be paid to producers for pineapples; and(b) the production aid referred to in Article 5 of the said Regulation for tinned pineapple,shall be as set out in the Annex.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 june 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 73, 21.3.1977, p. 46.(2) OJ L 163, 22.6.1985, p. 12.ANNEXMinimum price to be paid to the producers>TABLE>Production aid>TABLE>